DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 5 July, 2022, with respect to the 35 USC 103 rejections of claims 1-12 along with the interview and demonstration conducted 16 June, 2022 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-12 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 13 is changed to cancelled. It is noted claim 13 does not have the subject matter deemed allowable in claim 1 at this time hence is not being reincorporated into the set of allowed claims.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: As note, arguments received 5 July, 2022, with respect to the cited prior art, along with the interview and demonstration conducted 16 June, 2022 were persuasive. The following art is cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claim:

US 20190142359 A1:  A method to meet the requirement for image registration includes: identifying and matching a contour or an edge shape of an anatomical structure in an intraoperative fluoroscopy image with that in a preoperative three-dimensional image by using a special algorithm, to implement registration from the preoperative three-dimensional image to the intraoperative fluoroscopy image. Substep (g) comprises: matching serial numbers of respective vertices of the paired congruent triangles according to a one-to-one correspondence, to form a matching vertex pair, and searching for an image marker outside of the triangular template in the image corresponding to a calibrator marker with reference to the congruent triangular template, until all image markers match the calibrator markers.

US 20150051725 A1: Referring to FIG. 1, a three-dimensional reference image is captured before a surgical operation for surgical operation image matching according to an embodiment of the present invention; the grid patterned light emitted onto the operation spot 10 is emitted in various directions so that various patterned images may be captured. Therefore, an error induced by a shadow region corresponding to a shadow of the operating spot 10 or a saturated region with saturated brightness may be prevented. For example, when three projecting parts 110 are arranged at vertexes of an equilateral triangle with the image capturing part 120 at a center thereof, the three grid patterned lights may be emitted onto the operation spot 10 in different directions, and when four projecting parts 110 are arranged at vertexes of a square with the image capturing part 120 at a center thereof, the four grid patterned lights may be emitted onto the operation spot 10 in different directions.


US 20210074004 A1: For example, the mesh information is formed by a predetermined number of face key points including a face body surface, the intersection point of the longitude and latitude lines in the mesh represented by the quadrilateral mesh information may be the position of the face key points, and the change in the position of the intersection point of the mesh is the expression change. In this way, the expression feature and intensity coefficient obtained based on the quadrilateral mesh information may be used for precisely controlling the expression of the face of the controlled model. For another example, the vertices of a triangle patch corresponding to the triangle patch information include face key points, and the change in the position of the key points is the expression change.

US 20100177208 A1: Then, as illustrated in FIG. 7, the corrected corresponding point data, that is, the corrected movement vectors are designated to be the feature points at the endpoints of the movement vectors of the moving object region in the corresponding images P1, P3, and P4. With respect to the reference image P2, the beginning points of the movement vectors within the moving object region are designated as the feature points. Each of the frame images P1 through P4 are divided into triangular shapes having the feature points at the vertices thereof. At this time, the triangles are set such that corresponding feature points among each of the frame images P1 through P4 are positioned at the same vertices of the same triangles. Note that as known methods, such as the Delaunay triangular division method, may be employed to divide the images into triangles.

US 20140073907 A1: FIGS. 2, 3 and 4 represent the rigid, affine and non-rigid elastic registration methods. An expert or a computer algorithm identifies and labels various anatomical structures and landmarks in the planning image. Let image I.sub.1(x) represent the structural planning image. In one embodiment, the structural image could be a T2-weighted transversally acquired MRI image. The subscript 1 corresponds to the planning or pre-procedural image. Let .OMEGA..sub.1,i represent the object labeled i, where i=1, 2, 3, . . . represent a unique label for an anatomical object. For example, if bladder is labeled as 1 in planning image, .OMEGA..sub.1,1 consists of all the voxels corresponding to bladder in the image I.sub.1. Alternatively, objects may also be represented by surfaces, in which case, the objects will consist of the vertices and triangles joining the vertices. Let X.sub.i represent the point landmarks in the planning image, where i=1, 2, 3, . . . represents the index of the point landmarks identified in the planning image either manually or using an automated method. In addition, the expert provides the plan for a procedure on the structural image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661